
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.14


SPECIAL AGREEMENT


        This Special Agreement (the "Agreement") is entered into on March 3,
2005 (the "Effective Date") between Douglas L. Polson, a resident of Douglas
County, Colorado (the "Executive"), and Pacific Energy Management LLC, a
Delaware limited liability company (the "Company").

        WHEREAS, the Executive is currently serving as Executive Chairman of
Pacific Energy GP, Inc., a Delaware corporation ("General Partner") pursuant to
an Employment Agreement dated October 1, 2002 (the "Employment Agreement"); and

        WHEREAS, on the Effective Date, General Partner converted into a
Delaware limited liability company; and

        WHEREAS, pursuant to the Purchase and Sale Agreement dated as of
October 29, 2004 by and among PPS Holding Company, The Anschutz Corporation, and
LB Pacific, LP (the "Buyer"), the Buyer will purchase all of the membership
interests in General Partner, which shall then be converted into a Delaware
limited partnership; and

        WHEREAS, in connection with Buyer's purchase of General Partner, the
Company will, effective as of the Effective Date, assume all of General
Partner's rights and obligations under the Employment Agreement; and

        WHEREAS, the Company desires to effect a change in the Executive's role
with the Company, and the Executive has agreed to such change,

        NOW, THEREFORE, IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

        1.    Termination of Employment.    

        The Executive hereby resigns, effective as of the Effective Date, as
Executive Chairman of the Company and as an employee of the Company, and agrees
to execute such forms as the Company may reasonably request to effect such
resignation. The Executive and the Company are simultaneously executing a
release of claims against each other.

        2.    Consideration in Connection With Termination of Employment.    

        (a)   The Company shall pay Executive, by on or before March 8, 2005,
the following amounts:

        (i)    Thirty Two Thousand One Hundred and Seventy Three Dollars
($32,173) representing accrued but unused vacation,

        (ii)   Two Thousand Five Hundred Dollars ($2,500) representing accrued
salary through March 3, 2005, and

        (iii)  Nine Hundred Thousand Dollars ($900,000) in satisfaction of the
Company's obligations under Section 5(c)(ii)(C) of the Employment Agreement.

        (b)   The Executive's rights in respect of 50,000 fully vested Options
to acquire Common Units, which he holds under the Pacific Energy GP, Inc. Long
Range Incentive Plan (the "Plan"), including any new securities for which or
into which such Options may be exchanged or converted, shall be as determined
under the terms of the Plan and under any plan applicable to any such new
securities.

        (c)   Commencing on the Effective Date, the Company shall reimburse
Executive for his cost of obtaining dental and life insurance benefits on terms
comparable to the terms of the Company's plans in effect on the Effective Date,
for a period ending on the earlier of (i) the second anniversary of the
Effective Date or (ii) the date the Executive becomes covered under similar
plans of a new employer. Commencing on the second anniversary of the Effective
Date, and assuming Executive has not commenced full time employment with a
subsequent employer and elects COBRA continuation coverage under the medical
benefits plan of The Anschutz Corporation, the Company shall reimburse Executive
for the cost of maintaining such COBRA Continuation Coverage for a period equal
to the lesser of (i) the period of such COBRA Continuation Coverage or
(ii) until the Executive commences full time employment with a new employer.

        (d)   The Executive shall be entitled to bonus for 2005, payable in
2006, under the terms of the Company's Incentive Compensation Plan as in effect
for 2005, calculated upon his base salary paid through the Effective Date.

        (e)   For a period of three (3) months from the Effective Date the
Company shall provide the Executive suitable office space, parking, staff and
administrative support. The Company agrees to reimburse Executive for the lesser
of (i) one half of the reasonable legal fees incurred by Executive in connection
with this Agreement, and the Consulting Agreement, or (ii) Ten Thousand Dollars
($10,000).

        (f)    The Company shall obtain and continue in full force and effect
appropriate director and officer liability insurance in such amounts and with
such terms and provisions as the Board shall determine in its sole discretion
(D&O Insurance). To the fullest extent permitted by the indemnification
provisions of the Company's governing instruments in effect as of the date of
this Agreement and the indemnification provisions of the governing laws of the
jurisdiction of the Company's formation in effect from time to time
(collectively the "Indemnification Provisions"), and in each case subject to the
conditions thereof, the Company shall (i) indemnify the Executive as a director
and officer of the Company or a subsidiary of the Company or a trustee or
fiduciary of an employee benefit plan of the Company or a subsidiary of the
Company, or, if the Executive shall be serving in such capacity at the Company's
request, as a director or officer of any other corporation (other than a
subsidiary of the Company) or as a trustee or fiduciary of an employee benefit
plan not sponsored by the Company or a subsidiary of the Company, against any
and all liabilities and reasonable expenses that may be incurred by the
Executive in any threatened, pending or completed action, suit or proceeding,
whether civil, criminal or administrative, or investigative and whether formal
or informal, because the Executive is or was a director or officer of the
Company, a director or officer of such other corporation or a trustee of such
employee benefit plan, and against which the Executive may be indemnified by the
Company, and (ii) pay for or reimburse the reasonable expenses incurred by the
Executive in the defense of any proceeding to which the Executive is a party
because the Executive is or was a director or officer of the Company, a director
or officer of such other corporation or a trustee or fiduciary of such employee
benefit plan. The rights of the Executive under the Indemnification Provisions
shall survive the termination of the employment of the Executive by the Company.

        (g)   The Parties shall agree on the language of the public announcement
of Executive's resignation and neither party shall thereafter make any public
statement inconsistent therewith.

        3.    Directorship.    

        Following the Effective Date, Executive shall continue as a
non-executive member of the Board of Directors, serving at the pleasure of the
member of the Company. During the period he serves in that capacity he shall be
entitled to remuneration as applicable to other non-executive members of the
Board, including without limitation restricted units, as per the Company's
policies in place from time to time.

        4.    Consultancy.    

        Concurrent with the execution of this agreement, the Company and the
Executive are entering into a consulting services agreement providing for the
provision of consulting services over a period of one year from the Effective
Date, or such longer period as may be mutually agreed between the parties.

        5.    Confidential Information.    

        The Executive shall not at any time use or disclose any secret,
confidential, and/or proprietary information, knowledge, or data relating to the
Company, any of its subsidiaries or any of the other affiliates of the Company,
present and future, and their respective businesses, which shall have been
obtained by the Executive during his employment by, or provision of services to,
the Company, any of its subsidiaries or any of the other affiliates of the
Company and which shall not be or become public knowledge (other than by acts by
the Executive or his representatives in violation of this Agreement) provided
that the Executive may comply with legal process, so long as Executive gives
prompt notice to the Company of any required disclosure and reasonably
cooperates (without being required to incur any expense or subject himself to
sanction or penalty) with the Company if the Company determines to oppose,
challenge, or quash the legal process.

        6.    Nonsolicitation of Employees.    

        The Executive agrees that for a period of one (1) year following the
date of Executive's resignation or removal as a Director of the Company, he will
not, directly or indirectly, solicit on behalf of any entity any employee of the
Company, any of its subsidiaries or any of its other affiliates, present or
future (while an affiliate), who is being compensated at a rate of Fifty
Thousand Dollars ($50,000.00) or more per year as an employee of the Company,
any of its subsidiaries, or any of its other affiliates, present or future, to
work for any individual or firm then in competition with the business of the
Company, any of its subsidiaries or any other affiliate of the Company, present
or future. The Executive may give references with respect to such employees.

        7.    Nonsolicitation of Customers.    

        Executive agrees that for a period of one (1) year following the
resignation of Executive as a Director of the Company, he will not directly or
indirectly solicit customers of the Group (defined below) for the purpose of
delivering to such customers, at points within fifty miles of the Group's points
of delivery, products of the kind delivered by the Group during the period
Executive was employed by the Group. For purposes of this Agreement and the
Consulting Agreement, the term "Group" means the Company and any other company
that controls or is controlled directly or indirectly by, or is under common
control with the Company including, without limitation, Pacific Energy Partners
L.P.

        8.    Miscellaneous.    

        (a)   This Agreement and the Consulting Agreement entered into on this
day by and between the Company and the Executive contain the entire agreement
and understanding concerning the subject matter hereof between the parties
hereto. This Agreement and the Consulting Agreement constitute an integrated
agreement and contain the complete understanding and agreement of the parties
with respect to the subject matter they address, and supersede and replace all
prior negotiations and agreements, whether written or oral, concerning such
subject matter. This Agreement specifically terminates and supersedes the
Employment Agreement. No waiver, termination or discharge of this Agreement, or
any of the terms or provisions hereof, shall be binding upon either party hereto
unless confirmed in writing. This Agreement may not be modified or amended,
except by a writing executed by both parties hereto. No waiver by either party
hereto to any term or provision of this Agreement or of any default hereunder
shall affect such party's rights thereafter to enforce such term or provision or
to exercise any right or remedy in the event of any other default, whether or
not similar.

        (b)   This Agreement shall be governed by and construed in accordance
with the laws of the State of New York. If any action is brought to enforce or
interpret this Agreement, venue for the action will lie in the federal or state
courts of the City and County of Denver, Colorado.

        (c)   This Agreement shall be binding on and inure to the benefit of the
parties hereto and their respective successors. Executive acknowledges that his
services are unique and personal. Accordingly, Executive may not assign his
rights or delegate his duties or obligations under this Agreement to any person
or entity; provided however, that payments may be made to the Executive's estate
or beneficiaries as expressly set forth herein.

        (d)   The headings contained herein are for the convenience of the
parties only and shall not be interpreted to limit or affect in any way the
meaning of the language contained in this Agreement.

        (e)   The Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute the same Agreement. Any signature page of any such counterpart, or
any electronic facsimile thereof, may be attached or appended to any other
counterpart to complete a fully executed counterpart of this Agreement, and any
telecopy or other facsimile transmission of any signature shall be deemed an
original and shall bind such party.

        (f)    Upon the reasonable request of the other party, each party hereto
agrees to take any and all actions, including, without limitation, the execution
of certificates, documents or instruments, necessary or appropriate to give
effect to the terms and conditions set forth in this Agreement.

        (g)   Amounts payable hereunder shall be subject to required tax
withholding as required by law.

        (h)   If any provision of this Agreement or the application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of the Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

        (i)    Each party has cooperated in the drafting and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against any party on the basis that the party was the
drafter. The captions of this Agreement are not part of the provisions and shall
have no force or effect.

        (j)    Any notice hereunder may be made as provided in the Consulting
Agreement.

        (k)   The Executive represents that he is knowledgeable and
sophisticated as to business matters, including the subject matter of this
Agreement, that he has read this Agreement and that he understands its terms.
The Executive acknowledges that, prior to assenting to the terms of this
Agreement, he has been given a reasonable time to review it, to consult with
counsel of his choice, and to negotiate at arm's-length with the Company as to
its contents. The Executive and the Company agree that the language used in this
Agreement is the language chosen by the parties to express their mutual intent,
and that they have entered into this Agreement freely and voluntarily and
without pressure or coercion from anyone.

        (l)    The Executive agrees to keep this Agreement and the terms thereof
confidential except for disclosures (i) required by law, (ii) reasonably
necessary to the enforcement of this Agreement or (iii) to his spouse, secretary
or legal, tax or financial advisors provided he has made reasonable efforts to
assure that those persons shall keep the agreement and its terms confidential.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
representatives to execute this Agreement as of the day and year first above
written.


 
 
Pacific Energy Management LLC
 
 
By:
 
/s/  IRVIN TOOLE, JR.      

--------------------------------------------------------------------------------

    Name:   Irvin Toole, Jr.     Title:   President and Chief Executive Officer
 
 
/s/  DOUGLAS L. POLSON      

--------------------------------------------------------------------------------

Douglas L. Polson





QuickLinks


SPECIAL AGREEMENT
